DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (US 20110012678).

    PNG
    media_image1.png
    549
    780
    media_image1.png
    Greyscale

 	With respect to claim 1, , figure 4c of Kannan (US 20110012678) discloses a circuit, comprising: a first gain stage (428); a second gain stage (422) comprising a transconductance amplifier (422) and an impedance circuit (R1424) coupled to an output of the transconductance amplifier (422), and an output transistor(464) having a control input coupled to the impedance circuit.
 	Kannan also teaches (Note: [0046] In one or more embodiments, bias current may be generated for the purpose of sensing g.sub.m1 422 and g.sub.m2 428 (see FIG. 4B) to a precise passive resistor. In one or more embodiments, a fixed gm bias circuit may be used to track a conductance of a resistor using a transconductor. In other words, gm may be made to be inversely proportional to a resistor. (thus the bias current at the output is inversely proportional to a resistor.)
 	Kannan fails to disclose fails to disclose a variable impedance wherein the variable impedance circuit is configured to implement a first impedance level independent of an output load at frequencies below a first frequency threshold and to implement a second impedance level at frequencies above a second frequency threshold, the first impedance level larger than the second impedance level; and an output transistor(464) having a control input coupled to the variable impedance circuit: wherein, at frequencies above the second frequency threshold, the second impedance level is configured to be inversely related to current through the output transistor.

 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the impedance resistors 424 with a variable impedance for the Kannan stated purpose (see [0048] to tune to obtain a desired BW and Q factor).

 	With respect to claim 2, combination above produces the circuit of claim 1, wherein the variable impedance circuit comprises a first transistor (462 left side), a second transistor (462, right side), and a low pass filter (424 and 426) coupled between the first and second transistors.
 	With respect to claim 3, combination above produces discloses the circuit of claim 1, wherein the impedance circuit comprises: a first transistor (466 left side) coupled to the transconductance amplifier (422); a second transistor (466 right side) coupled to the first transistor to form a current mirror (cs 466 and cs 466 left side and right side respectively form a current mirror); a third transistor (462 right side) coupled to the second transistor (466 right side); a fourth transistor (462 left side) coupled to the first transistor (466 left side); and a low pass filter (424 and 426) coupled between the third (462 right side) and fourth (462 left side) transistors.
 	With respect to claim 4, combination above produces the circuit of claim 3, wherein the second frequency threshold comprises a corner frequency of the low pass filter (424 and 426) (here the corner frequency wc of the low pass filter is set according to the resistance and capacitor, here because the resistance and the capacitance are not a set value it is within the scope of the invention to set the capacitance and the resistor values such that the second frequency threshold is set according to the corner frequency of the low pass filter).
 	With respect to claim 5, combination above produces the circuit of claim 4, wherein, at frequencies above the corner frequency, the low pass filter decouples a signal between the third (462 right side) and fourth (462 left side) transistors.
 	With respect to claim 6, combination above produces discloses the circuit of claim 3, wherein, at frequencies above the corner frequency, the fourth transistor (462 left side) is configured to be off.
 	With respect to claim 6, combination above produces discloses the circuit of claim 3, wherein, at frequencies above the corner frequency, the fourth transistor (462) is configured to be off.
 	With respect to claim 7, combination above produces the circuit of claim 3, wherein the low pass filter comprises a resistor (424) coupled to a capacitor (426).
 	With respect to claim 8, combination above produces the circuit of claim 3, wherein the first transistor (466) is configured to conduct current that is directly proportional to current through the output transistor (464).
 	With respect to claim 9, combination above produces the circuit of claim 8, wherein: at frequencies below the first frequency threshold, each of the second, third and fourth transistors is configured to conduct a current that is equal to the current through the first transistor; and at frequencies above the second frequency threshold, each of the second and third transistors is
configured to conduct a current that is equal to the current through the first transistor, and the fourth transistor is configured to be turned off. (Again here because the frequency can be adjusted according to the variable frequency thus also adjusting the corner frequency it is obvious to adjust the frequencies to the desired configuration as such).
 	With respect to claim 10, Kannan produces a system, comprising: a first gain stage (428): a second gain stage (422) comprising a transconductance amplifier (gm 422) and a variable impedance circuit (R1 424) coupled to an output of the transconductance amplifier (422), and a load (4430) coupled to the output transistor and configured to receive current flowing through the output transistor; wherein, at frequencies above the second frequency threshold, the second impedance level is configured to be inversely related to current through the output transistor.
 	Kannan also teaches (Note: [0046] In one or more embodiments, bias current may be generated for the purpose of sensing g.sub.m1 422 and g.sub.m2 428 (see FIG. 4B) to a precise passive resistor. In one or more embodiments, a fixed gm bias circuit may be used to track a conductance of a resistor using a transconductor. In other words, gm may be made to be inversely proportional to a resistor. (thus the bias current at the output is inversely proportional to a resistor.)
 	Kannan fails to disclose fails to disclose a variable impedance wherein the variable impedance circuit is configured to implement a first impedance level independent of an output load at frequencies below a first frequency threshold and to implement a second impedance level at frequencies above a second frequency threshold, the first impedance level larger than the second impedance level; and an output transistor(464) having a control input coupled to the variable impedance circuit: wherein, at frequencies above the second frequency threshold, the second impedance level is configured to be inversely related to current through the output transistor.

 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the impedance resistors 424 with a variable impedance for the Kannan stated purpose (see [0048] to tune to obtain a desired BW and Q factor).
 	With respect to claim 11, figure 4c of Kannan discloses the system of claim 10, wherein the variable impedance circuit comprises a first transistor (462), a second transistor (462), and a low pass filter (424 and 426) coupled between the first and second transistors.
 	With respect to claim 12, combination above produces the system of claim 10, wherein the impedance circuit comprises: a first transistor (466) coupled to the transconductance amplifier; a second transistor (466) coupled to the first transistor to form a current mirror; a third transistor (462) coupled to the second transistor; a fourth transistor (462) coupled to the first transistor; and a low pass filter (424 and 426) coupled between the third and fourth transistors.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that nothing in Kannan implies a variable impedance circuit providing a first impedance level that is independent of output load at frequencies below a first frequency threshold and providing a second, smaller impedance level at frequencies above a second frequency threshold, where the second impedance level is configured to be inversely related to current through an output transistor, the Examiner disagrees.

    PNG
    media_image1.png
    549
    780
    media_image1.png
    Greyscale

Initially, the Examiner point out that there are two basic impedance circuits in operation.  R1, 424 in 422 and the second R1, 424 in 422 in figure 4C. 
An equation for BW and Q factor is given in paragraph. [0044] as the following:
[0044] The BW and the Q factor of the modified active gm-RC filter 400 may be expressed in example Equations 8 and 9 as:
B W = A 0 p 1 p 2 1 + R F / R i ( 8 ) Q = A 0 p 1 / p 2 1 + R F / R i ( 9 ) ##EQU00010##

In paragraph the prior art states that: [0046] In one or more embodiments, bias current may be generated for the purpose of sensing g.sub.m1 422 and g.sub.m2 428 (see FIG. 4B) to a precise passive resistor. In one or more embodiments, a fixed gm bias circuit may be used to track a conductance of a resistor using a transconductor.
In paragraph [0047] the prior art states a modified gm-RC filter and gives the equation 11.
[0047] Therefore, in the case of the modified active gm-RC filter 400,
A 0 p 1 = g m 1 R 1 g m 2 R 2 R 1 C 1 = g m 1 g m 2 R 2 C 1 .varies. 1 RC ( 10 ) p 2 = 1 R 2 C 2 .varies. 1 RC ( 11 ) ##EQU00011##

In paragraph [0048] the Applicant goes on to suggest how the tuning would be implemented to obtain desired BW and Q factor.

“[0048] Equations 10 and 11 show that the filter poles may be governed by passive R and C, which may be tuned to obtain a desired BW and a Q factor.”

As outlined in equation in the above equations the suggested tuning of the BW factor and the Q factor are dependent on the variance of the suggested resistors and capacitance circuits.  Therefore it is suggested that different impedances to achieve the desirable tuning would be needed.  Instead of constantly swapping out fixed resistances and capacitances to tune, it would not be a far stretch to include a variable impedance.
Applicant argues the “instant rejection as to why one skilled in the art would have found it obvious to modify resistor R1 in Kannan to operate with two different impedance levels, one independent of an output load at frequency below a first frequency threshold, and the other at frequencies above a second frequency threshold …” and that “There is no disclosure in Kannan regarding resistor R1 424 having, or being modified to have, multiple impedance levels, one of which is independent of an output load at one range of frequencies…”.  This is precisely suggested by the equations of #10 and #11 and outlined in [0046] . In one or more embodiments, a fixed gm bias circuit may be used to track a conductance of a resistor using a transconductor. In other words, gm may be made to be inversely proportional to a resistor. (thus the bias current at the output is inversely proportional to a resistor.) Also the frequency levels are not explicitly stated as being anything just above and below some threshold. As such the Applicant’s arguments are refuted because the inverse proportionality is suggested, the variance is suggested and the independence is also suggested by the equations and particularly by the prior art.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F(8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F(8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849